108 F.3d 1373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dawn M. REAVES, an infant, who sues by Judy K. Reaves, hermother and next friend;  Judy K. Reaves, in herown right, and in her capacity as motherof Dawn M. Reaves, Plaintiffs-Appellants,v.THE HONORABLE NINA KILIAN PEACE, individually and as Judge,Hanover County Juvenile and Domestic Relations DistrictCourt;  Hanover County Department of Social Services;  DonnaT. Douglas, individually, Hanover County Department ofSocial Services;  United Methodist Family Services ofVirginia;  Jackson-Feild Homes;  King & Queen CountyDepartment of Social Services;  Kimberly Powell,individually, King & Queen County Department of Social Services;  King & Queen County Public Schools;  Lloyd A.Hamlin, individually, King & Queen County Public Schools,Defendants-Appellees.
No. 96-1569.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 31, 1997.Decided Feb. 21, 1997.

ARGUED:  Douglas Early Ballard, Virginia Beach, Virginia, for Appellants.  Alice Ann Berkebile, Assistant Attorney General, OFFICE OF THE ATTORNEY GENERAL, Richmond, Virginia;  Archibald Wallace, III, SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia;  Frank Neil Cowan, COWAN & OWEN, P.C., Richmond, Virginia, for Appellees.  ON BRIEF:  L. Lee Byrd, SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia, for Appellees Hanover County Social Services and Douglas;  Cynthia A. Icard, Frank F. Rennie, IV, COWAN & OWEN, P.C., Richmond, Virginia, for Appellees Methodist Family Services, King & Queen Social Services, and Powell;  Jean Bilger Arnold, MCGUIRE, WOODS, BATTLE & BOOTHE, Charlottesville, Virginia, for Appellees King & Queen Public Schools and Hamlin;  Roger L. Williams, Visiliki Moudilos, WILLIAMS, BUTLER & PIERCE, Richmond, Virginia, for Appellee Jackson-Feild Homes.
Before WILKINSON, Chief Judge, and WILLIAMS and MICHAEL, Circuit Judges.
PER CURIAM:


1
Believing that Dawn Reaves was wrongfully taken from her mother's custody and was mistreated while in the custody of various departments of social services, Dawn and her mother sued, under 42 U.S.C. § 1983, a Juvenile and Domestic Relations judge, two county departments of social services and their directors, a county school board and its superintendent, and two private juvenile detention facilities.  The district court granted summary judgment in favor of the defendants on the grounds of absolute immunity, derivative immunity, Eleventh Amendment immunity, lack of state action, and plaintiffs' failure to exhaust state remedies.  The Reaves appeal this ruling, arguing that the district court erred in granting summary judgment.


2
We have reviewed the briefs and record in this case, and we have heard oral argument.  Our review persuades us that the rulings of the district court were correct.  We therefore affirm the judgment on the reasoning set forth in the district court's extensive and careful memorandum opinion.  Reaves v. Peace, C.A. No. 3:95cv640 (E.D.Va. Mar. 21, 1996).

AFFIRMED